Perlin, J. Claimant, Shirley Briggs, through her assignee, the Central Y.M.C.A. High Schools, submitted a claim for tuition and school materials. Claimant is a blind girl, and is entitled to vocational rehabilitation as a disabled person under Chap. 23, Secs. 3431 to 3439 of the Ill. Rev. Stats. The Central Y.M.C.A. High Schools provided tuition and school materials for claimant, and now claims the amount of $229.60 therefor. This amount was substantiated by invoice vouchers attached to the complaint, which showed that $217.00 for tuition and $12.60 for school materials were due and owing for the period of January 23,1959 through June 20,1959. The only reason for nonpayment of this claim by respondent was lapse of the appropriation. At the time the appropriation lapsed there were sufficient unexpended funds available to cover the amount of the claim in the Vocational Rehabilitation Fund. Claimant is hereby awarded the sum of $229.60.